Title: To Thomas Jefferson from James Madison, 11 September 1803
From: Madison, James
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Sepr. 11. 1803
          
          I have recd the letters sent me by the last mail under two covers, and return those belonging to your own files. I inclose herewith also the communications last recd from the office of State. I can not without losing the present opportunity make comments on any of them. A few only invite them.
          Yours with respectful attacht.
          
            
              James Madison
            
          
          
            Docr. Wallace in whose behalf the letters from Mr. Brent & Mr Thomson were written is with me, and proposes I find to wait on you with a letter from Mr. Wythe, who it seems is his kinsman. I have stated to him the relation of Dr. Bache to the object of his pursuit.
          
        